     Case 2:19-cv-05349-JAT-DMF Document 107 Filed 08/04/21 Page 1 of 7



 1    WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9     Paul Anthony Robledo,                           No. CV-19-05349-PHX-JAT (DMF)
10                  Plaintiff,                         ORDER
11     v.
12     Unknown Bautista, et al.,
13                  Defendants.
14
15          Before the Court are Plaintiff’s three appeals (Docs. 101, 102, 103) from Magistrate
16    Judge Fine’s Orders issued on July 2, 2021 (Docs. 98, 99, 100). The Court now rules.
17    I.    BACKGROUND
18          Plaintiff filed his initial Complaint on October 9, 2019 (Doc. 1). After the Court
19    dismissed Plaintiff’s initial Complaint, (Doc. 6), Plaintiff filed an Amended Complaint
20    (Doc. 10) and a Second Amended Complaint (Doc. 11). After the Court dismissed the
21    Second Amended Complaint, (Doc. 12), Plaintiff filed a Third Amended Complaint (Doc.
22    13). The Court dismissed count one of the Third Amended Complaint and ordered
23    Defendants Bautista and Trinity Services Group to answer counts two and three of the
24    complaint, and the Court referred the matter to Magistrate Judge Fine. (Doc. 14).
25    Defendants answered the Third Amended Complaint. (Docs. 27, 45). Magistrate Judge
26    Fine issued a Scheduling and Discovery Order (Doc. 29) and later amended that Order
27    (Doc. 62).
28          On March 23, 2021 Plaintiff submitted a Motion to Compel Production (Doc. 64).
     Case 2:19-cv-05349-JAT-DMF Document 107 Filed 08/04/21 Page 2 of 7



 1    Magistrate Judge Fine denied the motion and ordered Defendant Bautista to notify the
 2    Court and Plaintiff in writing if he “received any ADOCCRR letters of reprimand since
 3    March 2019.” (Doc. 75 at 7). On May 14, 2021, Defendant Bautista submitted a Notice
 4    stating that “[n]o such ‘letters of reprimand’ were found.” (Doc. 79 at 1). Plaintiff then
 5    filed a Motion for Extension of Time to Respond and Miscellaneous Relief (Doc. 85) and
 6    an Amended Motion for Extension of Time to Respond and Miscellaneous Relief (Doc.
 7    86). In the amended motion, Plaintiff alleged he had not received Defendant Bautista’s
 8    May 14 Notice and requested additional time to respond to the Notice, that Defendant
 9    Bautista send him another copy of the Notice, that Defendants be required to register at
10    “Securus.net” and send Plaintiff “an ‘introductory’ email,” that Defendants be required to
11    send Plaintiff an email after every filing, that the Clerk of Court be required to register at
12    “Securus.net” and send Plaintiff “an ‘introductory’ email,” and that Magistrate Judge Fine
13    recommend a directive be issued to register at “Securus.net” and send “an ‘introductory’
14    email” in all § 1983 cases filed by inmates. (Doc. 86 at 2–3). Magistrate Judge Fine denied
15    Plaintiff’s amended motion, (Doc. 98), and Plaintiff appealed that decision to this Court,
16    (Doc. 101).
17           On May 4, 2021 Plaintiff submitted a Motion to Appoint Expert Witness (Doc. 78)
18    seeking the appointment of an independent expert to test the amount of vitamin B12 in his
19    food. Magistrate Judge Fine denied the motion without prejudice because Plaintiff had not
20    “demonstrated that the issues in this case are so complex that an independent expert is
21    necessary to assist the trier of fact.” (Doc. 99 at 5). Further, Magistrate Judge Fine stated
22    that, “[s]hould the Court later find that appointment of an expert witness be necessary to
23    aid the trier of fact in resolving a complex issue, the Court may sua sponte appoint an
24    independent expert at such a later date.” (Id.). Plaintiff appealed that decision to this Court.
25    (Doc. 102).
26           On May 4, 2021 Plaintiff submitted a Motion to Compel Production of Documents
27    (Doc. 77) seeking an unredacted copy of contract #120094DC and related documents.
28    Magistrate Judge Fine denied the motion, but ordered that, within 21 days of the Order,


                                                   -2-
     Case 2:19-cv-05349-JAT-DMF Document 107 Filed 08/04/21 Page 3 of 7



 1    Defendant Trinity Services Group “mail to Plaintiff a copy of contract #120094DC and
 2    related amendments that redacts Defendant’s competitively sensitive information,
 3    confidential trade secrets, and which excludes any materials subject to privilege.” (Doc.
 4    100 at 6). Plaintiff appealed that decision to this Court. (Doc. 103).
 5    II.     LEGAL STANDARD
 6            This Court may modify or set aside any part of a pretrial order issued by a magistrate
 7    judge that “is clearly erroneous or contrary to law.” 28 U.S.C. § 636(b)(1)(A); Fed. R. Civ.
 8    P. 72(a). The Court will overturn a magistrate judge’s decision only if it is the result of
 9    “clear error.” Maisonville v. F2 Am., Inc., 902 F.2d 746, 747 (9th Cir. 1990) (citations
10    omitted). Under this standard of review, the Court “may not simply substitute its judgment
11    for that of the deciding court.” Grimes v. City & County of San Francisco, 951 F.2d 236,
12    241 (9th Cir. 1991) (citations omitted). Instead, the Court must have a “definite and firm
13    conviction that a mistake has been committed.” Easley v. Cromartie, 532 U.S. 234, 242
14    (2001) (citation omitted). The burden of making this showing is on the objecting party. See
15    Kinkeade v. Beard, No. 215CV01375TLNCDK, 2017 WL 2813037, at *2 (E.D. Cal. June
16    29, 2017).
17    III.    ANALYSIS
18            Plaintiff has appealed three orders issued by Magistrate Judge Fine. (Docs. 101, 102,
19    103). As each appeal addresses a different order, the Court will examine each appeal in
20    turn.
21            a.     First Appeal
22            In his first appeal, Plaintiff requests the Court vacate Magistrate Judge Fine’s Order
23    regarding Plaintiff’s Amended Motion for Extension of Time to Respond and
24    Miscellaneous Relief (Doc. 98), direct Defendants to register at “SecurusTech.net” and
25    send Plaintiff “an ‘introductory’ email,” and direct the Clerk of Court to register at
26    “SecurusTech.net” and send Plaintiff “an ‘introductory’ email.” (Doc. 101 at 2–3). Plaintiff
27    further withdraws his request to have Defendants sent him an email every time they file a
28    document. (Doc. 101 at 1).


                                                   -3-
     Case 2:19-cv-05349-JAT-DMF Document 107 Filed 08/04/21 Page 4 of 7



 1           To begin, Plaintiff argues that Magistrate Judge Fine’s Order denying his motion
 2    incorrectly labeled Plaintiff’s motion as a request to change the rules of service in this
 3    matter. (Id.). Instead, Plaintiff characterizes his motion as “a simple request to use emails
 4    by the Plaintiff to the Defendant’s (sic).” (Id.). Plaintiff, however, admits that there is no
 5    “case law or procedural rule” to support his request. (Doc. 95 at 1–2). While Plaintiff’s
 6    request may not be to change the rules of service, it is a request to change the rules
 7    regarding communication with inmate plaintiffs. The Court already has procedures in place
 8    for communication with inmate plaintiffs in this and other cases, and the Court will not
 9    change the rules for this matter. As Magistrate Judge Fine stated in her Order: “If Plaintiff
10    wishes to propose a general rule change, there are proper avenues to do so regarding the
11    Federal Rules of Civil Procedure and regarding this Court’s local rules. Plaintiff may
12    exercise his right to propose rule changes, but such proposals are not properly made as
13    court filings in this case.” (Doc. 98 at 4).
14           Because Plaintiff’s motion amounts to a request to change the Rules of Civil
15    Procedure or this Court’s local rules, Magistrate Judge Fine’s Order denying the motion
16    was neither clearly erroneous nor contrary to law. Accordingly, the Court will deny
17    Plaintiff’s first appeal and affirm Magistrate Judge Fine’s Order.
18           b.     Second Appeal
19           In his second appeal, Plaintiff requests the Court vacate Magistrate Judge Fine’s
20    Order regarding Plaintiff’s Motion to Appoint Expert Witness (Doc. 99) and appoint an
21    independent expert witness. (Doc. 102 at 2). Plaintiff asserts that an independent expert
22    witness should be appointed by the Court under Federal Rule of Evidence 706 to test the
23    vitamin levels of the food Plaintiff is served in Prison because “calculating the amount of
24    vitamin B12 in a food item is a ‘complex scientific subject.’” (Id. at 1).
25           Under Federal Rule of Evidence 706, a district court has the discretion to appoint
26    an independent expert witness. Walker v. Am. Home Shield Long Term Disability Plan,
27    180 F.3d 1065, 1071 (9th Cir. 1999). Factors a court should examine when considering the
28    appointment of an independent expert include “the complexity of the matters to be


                                                     -4-
     Case 2:19-cv-05349-JAT-DMF Document 107 Filed 08/04/21 Page 5 of 7



 1    determined and the fact-finder’s need for a neutral, expert view.” Carranza v. Fraas, 763
 2    F. Supp. 2d 113, 119 (D.D.C. 2011); see Berg v. Prison Health Servs., 376 F. App’x 723,
 3    724 (9th Cir. 2010) (holding a district court did not err in denying a motion to appoint an
 4    independent expert because the matter did not involve technical evidence or complex
 5    issues); Skylstad v. Reynolds, 248 F. App’x 808, 810 (9th Cir. 2007) (same). Appointment
 6    of an independent expert under Rule 706 “should be reserved for exceptional cases in
 7    which the ordinary adversary process does not suffice.” McCoy v. Stronach, 494 F. Supp.
 8    3d 736, 740 (E.D. Cal. 2020) (internal quotation marks and citation removed).
 9           The Court agrees with Magistrate Judge Fine’s determination that there is presently
10    no basis for appointment of an independent expert under Rule 706. While Plaintiff argues
11    that “[c]alculating the amount of vitamin B12 in a food item is a ‘complex scientific
12    subject’ because that calculation [is] performed in a lab by using chemicals,” he
13    misunderstands the role of an independent expert. (Doc. 102 at 1). Courts do not appoint
14    independent expert witnesses to assist a litigating party in the collection of evidence. See
15    Carranza, 763 F. Supp. 2d at 119 (“Courts do not, however, appoint expert witnesses for
16    the purpose of assisting a litigating party.”); Hannah v. United States, 2006 WL 2583190,
17    at *4 (N.D. Tex. Sept. 1, 2006) (declining to appoint an expert witness for a pro se plaintiff
18    because such appointment would merely assist the plaintiff in proving his case rather than
19    provide a neutral expert view for the court); Daker & Kennedy v. Wetherington, 2006 WL
20    648765, at *5 (N.D. Ga. Mar. 15, 2006) (noting that “[l]itigant assistance is not the purpose
21    of Rule 706”). Thus, Plaintiff’s request for the Court to appoint an independent expert
22    under Rule 706 to test the levels of B12 in his food and present that evidence at trial is
23    improper. (Doc. 78 at 1–2); see O’brien v. Said, No. 118CV00741NONESABPC, 2020
24    WL 5203424, at *1 (E.D. Cal. Sept. 1, 2020) (holding that a court may not appoint an
25    expert witness to present evidence for Plaintiff at trial). Further, Plaintiff notes that he is
26    eligible for Cares Act refund payments, so he may retain his own expert without a court
27    order. (See Doc. 84 at 2).
28           At best, Plaintiff’s request is premature because he has made no argument and


                                                   -5-
     Case 2:19-cv-05349-JAT-DMF Document 107 Filed 08/04/21 Page 6 of 7



 1    pointed to no evidence of “a serious dispute that could be resolved or understood through
 2    expert testimony.” McCoy, 494 F. Supp. 3d at 740. While testing the B12 levels of food is
 3    a scientific process, determining if those levels meet the necessary levels to prevent a B12
 4    deficiency is not a complex scientific process. Thus, Magistrate Judge Fine’s Order
 5    denying the motion was neither clearly erroneous nor contrary to law. Accordingly, the
 6    Court will deny Plaintiff’s second appeal and affirm Magistrate Judge Fine’s Order.
 7           c.      Third Appeal
 8           In his third appeal, Plaintiff requests the Court vacate Magistrate Judge Fine’s Order
 9    denying Plaintiff’s Motion to Compel Production of Documents (Doc. 100) and order
10    Defendant Trinity Services Group to produce a wholly unredacted version of contract
11    #120094DC. (Doc. 103). Plaintiff argues that production of the full unredacted contract
12    and related amendments should be ordered because the contract is public information
13    because a party to the contract is a state agency, Defendant Trinity Services Group waived
14    any privilege over the document by producing it in a separate case, and Defendant Trinity
15    Services Group could improperly redact necessary information from the contract. (Doc.
16    103 at 1–3).
17           Notably, Plaintiff has not offered any evidence or law to support his arguments for
18    receiving a full, unredacted copy of the contract at issue. (See id.). Consequently,
19    Magistrate Judge Fine found that the contract was not public information simply because
20    one of the parties involved is a state agency and that it is appropriate to allow Defendant
21    Trinity Services Group to redact its sensitive, confidential, and privileged information.
22    (Doc. 100 at 4–5). Magistrate Judge Fine additionally determined that, even if an
23    unredacted contract had been produced in another case, Plaintiff’s argument that such
24    production subjects the contract to automatic production without redaction in all future
25    cases is erroneous. (Id. at 5). Finally, Magistrate Judge Fine found that Plaintiff’s
26    arguments regarding improper redactions are premature and unsupported. (Id.).
27           The Court agrees with Magistrate Judge Fine regarding each of Plaintiff’s
28    arguments. Plaintiff provides, and the Court is aware of, no legal support for the arguments


                                                  -6-
     Case 2:19-cv-05349-JAT-DMF Document 107 Filed 08/04/21 Page 7 of 7



 1    that contracts with state agencies are public information or that the production of an
 2    unredacted document in a single case subjects the document to automatic unredacted
 3    production in all future litigation. Further, there is no evidence or reason to believe that
 4    Defendant Trinity Services Group will improperly redact necessary information from the
 5    contract at issue, and, if it does make improper redactions, Plaintiff can then raise his
 6    argument that portions of the contract have been improperly redacted.
 7           Accordingly, the Court finds that Magistrate Judge Fine’s Order denying the motion
 8    was neither clearly erroneous nor contrary to law, and the Court will deny Plaintiff’s third
 9    appeal and affirm Magistrate Judge Fine’s Order.
10    IV.    CONCLUSION
11           Based on the foregoing,
12           IT IS ORDERED that Plaintiff’s appeals from Magistrate Judge Fine’s Orders
13    (Docs. 101, 102, 103) are DENIED and Magistrate Judge Fine’s Orders (Docs. 98, 99,
14    100) are AFFIRMED.
15           Dated this 4th day of August, 2021.
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   -7-
